Citation Nr: 1738138	
Decision Date: 09/11/17    Archive Date: 09/22/17

DOCKET NO.  13-33 973A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Northwest Network Payment Center in 
Portland, Oregon


THE ISSUE

Entitlement to reimbursement or payment for unauthorized medical expenses incurred at a non-Department of Veterans Affairs facility from February 6, 2013, to February 8, 2013.


ATTORNEY FOR THE BOARD

Grace J. Suh, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1965 to December 1968, during the Vietnam Era.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2013 administrative decision of the Department of Veterans Affairs (VA) Northwest Network Payment Center in Portland, Oregon.

In June 2015, the Board remanded this matter for further evidentiary development prior to the adjudication of the claim.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  The VA will notify the Veteran if further action is required.


REMAND

In June 2015, the Board remanded this matter for further evidentiary development.  In pertinent part, the Board directed that a complete accounting of the charges associated with the Veteran's treatment from February 7, 2013, and February 8, 2013, including all payments received, be obtained from PeaceHealth.

A review of the claims file reveals no documents showing an accounting of the charges associated with the Veteran's treatment for the relevant timeframe.  See Stegall v. West, 11 Vet. App. 268, 271 (1998); D'Aries v. Peake, 22 Vet. App. 97, 105 (2008) (holding that a Court or Board remand confers upon a veteran the right to substantial, but not strict, compliance with that order).  In fact, the claims file is devoid of any letters or other communication by the VA with PeaceHealth for any such documents.  Although a February 2017 Report of Contact indicates the VA contacted PeaceHealth regarding the unauthorized medical expenses in question, there is no indication the VA requested a complete accounting of the charges associated with the Veteran's treatment at that time.  Thus, a remand is necessary to ensure compliance with the Board's June 2015 remand directives.     

Further, even though the VA Clinical Tracking Record states the Veteran was not orthostatic and it appeared the treatment providers at Sacred Heart Medical Center were simply monitoring his condition during the relevant timeframe.  Additional pertinent medical records associated with the claims file pursuant to the Board's June 2015 remand directives show he continued to experience syncope on February 6, 2013, despite the fact he was not orthostatic.  See February 6, 2013, Sacred Heart Medical Center Progress Note.  Although a February 7, 2013, Sacred Heart Medical Center Progress Note suggests discharge might be possible the following day; it appears to indicate that he was continuing to experience dizziness.  

Finally, the Roseburg VA medical center (VAMC) records in the claims file suggest notification of the Veteran's admittance to Sacred Heart Medical Center was received by the Roseburg VAMC on February 6, 2013.  However, there is no evidence regarding the circumstances as to why he was not transferred to Roseburg VAMC or another VA facility, if in fact he could have been safely transferred to a VA facility.  Therefore, the Board finds a remand is also necessary to obtain this information. 

Accordingly, the case is REMANDED for the following action:

1. Request a complete accounting of the charges associated with the Veteran's treatment from February 6, 2013, to February 8, 2013, from PeaceHealth, to include the payments received.

2. Request documentation regarding efforts to transfer the Veteran to a VA facility, and the circumstances as to why he was not transferred from PeaceHealth.


3. Readjudicate the appeal.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
H.M. WALKER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of this appeal.  38 C.F.R. § 20.1100(b) (2016).


